DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant's election with timely traverse of Group I Claims, Claims 1-13, in the reply filed on 03/16/2022 is acknowledged.  The traversal is on the ground(s) of anticipation of the possibility of rejoinder on the premise that some of the other claims may be amended to include the same limitations of those found in the independent claim currently elected, rendering those claims likewise allowable.  This is not found persuasive because such reason for traversal does not address the rationale given in the Restriction Requirement dated 01/21/2022.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1 shows reference number 52 which does not appear in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 20170329261 Salalha et al. in view of U.S. 20030119639, Manabe et al (hereinafter “Manabe”) equivalent to EP 1270674 A1.  U.S. 20170329261 is the U.S. national phase application, (hereinafter “Salalha”) of WO 2016/066233 A 1 (HEWLETT PACKARD INDIGO BV [NL]) 6 May 2016 (2016-05-06), where the former will be used in this office action for disclosures and referred to as “Salalha”.
Regarding Claims 1-13, Salalha discloses at ¶s 0024-0025, 0075-0104, and 0161-0173 and claims 1-15 discloses UV cured silicon polymer for the release layer of intermediate transfer member, see, ¶s 0170 and 0104 for a photo crosslinker component in the pre-cured release composition and where a release composition is cured by UV.  The pre-cure release layer composition may comprise at least one silicone oil having at least two alkene groups linked to the silicone chain of the silicone oil.  For example, the silicone oil may comprise a dimethylsiloxane homopolymer, in which the alkene groups are vinyl, and are each covalently bonded to end siloxyl units, like the silicone oil comprises a dimethylsiloxane homopolymer of the α,ω-(dimethyl-pending Claims 1-5}.  The silicone oil can comprise a co-polymer of vinylmethylsiloxane and dimethylsiloxane, as where a vinyl group is covalently bonded to each of the end siloxyl units of the co-polymer, for example, the co-polymer of vinylmethylsiloxane and dimethylsiloxane is of the poly(dimethylsiloxyl)((methylvinylsiloxy) α,ω(dimethyl-vinylsiloxy) type {reading on pending Claim 6 where poly for dimethylsiloxy is C1 alkyl of more than 0 and methylvinylsiloxy is 1 or more for “m” 1 or more or 1 to 1000 reading on pending Claims 6-8, where for Claim 8 the ranges at least overlap}. Also the pre-cure release layer composition may comprise a cross-linker comprising a silicon hydride component having a silicon hydride (Si--H) moiety at an end siloxyl unit or an intermediate siloxyl unit in the polysiloxane of the silicon hydride component {reading on at least 2 SiH bond for pending Claim 1}.  For example the silicon hydride component can be poly(dimethylsiloxy)-( (siloxymethylhydro)-α,w-(dimethylhydrosiloxy) type {reading R”’ as H for at least two Si-H and a siloxymethylhydro for poly as at least 2 pendent Si-H bonds for “p” of 2 to more and dimethylsiloxy as 2 or more for “q” for pending Claims 10-13}.  For Claims 12-13 the ranges of “poly” at least overlap with the “p” of 2 to 50 and “q” of 0 to 50.  For the above-noted overlapping ranges in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie 2/g or greater {reading on pending Claim 9 for conductive particles}.  From ¶ 0163 the pre-cure release composition may contain a catalyst, for example a platinum containing catalyst, like Karstedt catalyst with 9% platinum in solution as an organoplatinum compound derived from divinyl-containing disiloxane.  
However Salalha does not expressly disclose the platinum as [Pt(acac)2]. 
Manabe is directed as is Salalha as disclosed in the title and abstract to curable compositions and conductive roller and drum made with the curable composition which comprises as essential ingredients (A) an organic polymer having per molecule at least one alkenyl group capable of undergoing hydrosilylation, (B) a compound having at least two hydrosilyl groups per molecule, and (C) a hydrosilylation catalyst.  From ¶ 0059 Pt(acac)2 is one of the preferred catalysts of platinic chloride, platinum-olefin complexes, platinum-vinyl siloxane complexes {like the Karstedt catalyst of Salalha}.  
Also Manabe discloses at ¶s 0048-0050 a curing agent that is not limited as long as it contains two or more hydrosilyl groups (silicon atom bound hydrogen atom) per molecule.  Here, the hydrosilyl group is a group having a Si--H bond, but, if two hydrogen atoms (H) are bound to the same silicon atom (Si), the number of hydrosilyl groups is considered as two.  For the ingredient (B), polyorganohydrogensiloxane containing on average at least two hydrosilyl groups per molecule is the preferred one.  If the number of hydrosilyl groups 
    PNG
    media_image1.png
    110
    306
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    105
    315
    media_image2.png
    Greyscale
.  In formula (1) 2<m+n ≤ 50, 2<m and 0 ≤ n hold, and R represents a hydrocarbon with the backbone chain having 2 to 20 carbon atoms.  In formula (2) 0<m+n ≤ 50, 0<m and 0 ≤ n hold, and R represents a hydrocarbon with the backbone chain having 2 to 20 carbon atoms.  These formulae (1) and (2) read on the formula of pending claims 10-13 where “m” is “p” and “n” is “q” in overlapping ranges.  Given the formulae (1) and (2) have the purpose of curing crosslinkers for vinyl or alkenyl siloxane with platinum catalyst just as the silicon hydride component of Salalha is a crosslinker for vinylsiloxane with platinum catalyst, formulae (1) and (2) can be substituted for or combined with the silicon hydride component of Salalha in accordance with MPEP § 2144.06.    
Applicants are reminded for the wording of Claim 1 of “formed by UV curing” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").  
Also the recitation in the claims that the intermediate transfer member is “for digital offset printing” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Salalha in view of Manabe disclose as intermediate transfer roller as presently claimed, it is clear that the intermediate transfer roller of Salalha in view of Manabe would be capable of performing the intended use, i.e. for digital offset printing, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Salalha the intermediate transfer member with a release formulation from a pre-cured release composition comprising at least one silicone oil having at least two alkene groups linked to the silicone chain, a cross-linker comprising a silicon hydride component having a silicon hydride (Si--H) moiety at an end siloxyl unit 2 having the same purpose of curing as the platinum catalyst of Salalha is substituted for or used with the platinum catalyst in Salalha as would be the polyorganohydrogensiloxane of Manabe be substituted for or combined with the silicon hydride component of Salalha having the same purpose motivated to have a dual curing mechanism of UV cure in Salalha and hydrosilylation of Manabe for a desired cure of the release formulation.   Furthermore the combination of Manabe with Salalha to one of ordinary skill in the art would have a reasonable expectation of success because both have the same type of components of vinylsiloxanes and organohydrogensiloxanes with platinum catalysts for coatings for rollers.   
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787